DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
	Claims 1-20 are currently pending and under examination.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 12 are rendered uncertain by the phrase “the emulsion comprises a composition comprising in parts by weight, 14-23 parts of an Anogeissus extract, 9-15 parts of a Punica extract, 4-8 parts of a Palmae extract and 3-6 parts of a polygonatum odoratum extract” because the claim is dependent upon claim 1, which recites the same limitations (of the amounts and ingredients in claim 1), so it is not clear if Applicant is intending to further limit the amounts claimed in claim 1, or these are additional ingredients or if this is a redundant limitation in the claim. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Q, KR1209124B1, translation provided herein), in view of Chae et al. (N*), in view of Daly et al. (A*) and Chun (P*).
Ahn teaches a cosmetic for masking wrinkles comprising acai berry extract (which is synonymous with Euterpe oleracea fruit) in an amount of 0.01-10 wt%, pomegranate (which is synonymous with punica granatum) extract in an amount of 0.01 to 20 weight% and Polygonatum odoratum var pluriflorum in an amount of 0.01-10 wt. % for treating wrinkles (See e.g. “Equivalent abstract: Biology”).  Ahn further teaches that the composition is a cosmetic composition and is in the form of an emulsion (See e.g. “Use”).
Daly teaches an extract from Anogeissus for increasing skin elasticity (See e.g. abstract), wherein the Anogeissus is Anogeissus leiocarpus extract and is present in an amount of from about 0.0001-75% (See e.g. paragraph 0007).  Daly further teaches that the composition can be in the form of an emulsion (See e.g. paragraph 0022).
Chun teaches an extract of Dictyophora indusiata for treating skin wrinkles (See e.g. “Novelty”) and that the extract is added to the composition in an amount of 0.5-20% (See e.g. “description”).
The references do not expressly teach the method of extraction.  However, it should be noted that claims 5-11 and 16-20 constitute Product-by-Process type claims. In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art. See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art to prepare a skin care composition for promoting skin elasticity comprising acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata.  The amount of acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata within the composition encompasses the amount range by weight instantly claimed.  A person of ordinary skill in the art would have understood to combine acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata in a skin care composition to treat wrinkles. The skilled artisan in the art would have understood to include acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata in a skin care composition to treat wrinkles with expectation of success.  Therefore, the skilled artisan would have been motivated to use acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata to treat wrinkles. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that acai berry extract (which is synonymous with Euterpe oleracea fruit), punica granatum, Anogeissus leiocarpus, polygonatum odoratum and dictyophora indusiata are effective for treating wrinkles, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/Primary Examiner, Art Unit 1699